Citation Nr: 1226907	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a hearing before the Board in March 2009.  The Board remanded the Veteran's claims for additional development in May 2009 and May 2010.

The issue of entitlement to service connection for a left knee disability was raised at the time of the March 2009 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The claims for service connection for bilateral hearing loss and tinnitus are remanded to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran does not have a right ankle disability incurred in or aggravated by service.

2.  The Veteran does not have a left ankle disability incurred in or aggravated by service.

3.  The Veteran does not have a right knee disability incurred in or aggravated by service.

4.  The Veteran does not have a left shoulder disability incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right ankle disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran does not have a left ankle disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The Veteran does not have a left shoulder disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated March 2003, March 2005, May 2005, September 2005, October 2005, March 2006, and March 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Veteran's complete service medical records are not available in this case.  Some of the Veteran's service medical records are associated with the claims file.  However, some service medical records remain absent from the claims file.  The Veteran's service medical records were also not located by the Louisiana National Guard.  In a July 2011 letter, the Veteran was informed that his service medical records were not located.  The Veteran was also informed that the records were unavailable in a November 2011 supplemental statement of the case.  The Veteran had an opportunity to submit any records in his possession. 

Where service medical records are not available or are incomplete, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).




Right and Left Ankle Disabilities

The available service medical records do not show any complaints, findings, or treatment for a right ankle disability.  The Veteran reported a sore left ankle in September 1981.  He was assessed with questionable mechanical metatarsalgia at that time.  

Private treatment reports from Green Clinic dated from October 2003 to November 2005 do not show any reports, treatment, or findings related to the Veteran's right or left ankle.  

VA outpatient treatment reports dated from February 2006 to October 2006 do not show any reports, treatment, or findings related to the Veteran's right or left ankle.

At a March 2009 hearing before the Board, the Veteran testified that he sought treatment for his ankle in service on several occasions.  His representative indicated that the Veteran continues to suffer from the same problems with his ankles that he had in service.

In a May 2009 statement, J. Finley, M.D., indicated that the Veteran's complaints of chronic left foot and ankle pain and swelling related back to an injury while in service.  Dr. Finley reported that the Veteran's service records show that the Veteran was treated for a left ankle injury in service and are consistent with a chronic injury present today.  Dr. Finley opined that the Veteran's left ankle injury should be considered a service injury.  

At a November 2009 VA examination, the examiner reviewed the claims file and noted the Veteran's treatment for left ankle pain in service.  The Veteran reported that he underwent an arthroscopy of the left ankle in 2009.  The Veteran denied right ankle problems.  The examiner diagnosed the Veteran with a mild irregularity of the left distal tibia and opined that the Veteran's left ankle disability was not at least as likely as not related to the Veteran's active service.  The rationale for the opinion was that there was no evidence that a left ankle complaint was chronic or recurrent during service.  The examiner noted that there was no record of orthopedic complaints until 2005.  The examiner concluded that there was no evidence or complaints of a right ankle condition on physical examination.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right or left ankle disability.

With regard to the Veteran's claimed right ankle disability, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The evidence of record is completely negative for any complaints, findings, or treatment for any right ankle disability.  Moreover, the Veteran did not report any complaints related to his right ankle during his personal hearing and he specifically denied right ankle complaints when examined by VA in 2009.  The evidence does not show that the Veteran has a diagnosis of any disability of the right ankle.  In the absence of a diagnosis of a right ankle disability related to the Veteran's active service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the Veteran's claimed left ankle disability, the Board acknowledges that the Veteran is competent to report that he suffered from left ankle symptomatology in service and has continued to experience those symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed left ankle problems during service, and has continued to experience those symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have left ankle problems since service are credible.

However, the Veteran's opinion is insufficient to provide the requisite etiology of the left ankle disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his left ankle disability being related to his active service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

While Dr. Finley opined that the Veteran's chronic left ankle complaints should be considered a service-related injury, the Board finds the VA examination performed in November 2009 to be more probative as to the etiology of the Veteran's current left ankle disability.  The examiner reviewed the entire claims file, provided a rationale to support the opinion, and considered the lack of orthopedic complaints for many years following active service, something did not discuss.  Although the Board is not questioning the competence of the Dr. Finley, the Board also notes that the opinion of Dr. Finley is not entitled to more weight merely because he treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a left ankle disability is also evidence that weighs against the Veteran's claim.

Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the right or left ankle manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  

Consequently, the Board finds that service connection is not warranted because the preponderance of the medical evidence of record is against a finding that a right or left ankle disability is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right and left ankle disability and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

The Veteran claims that he has a right knee disability related to his active service.  

The available service medical records show that the Veteran reported right knee pain in August 1980.  He was noted to have fallen out of a tree.  He was assessed with soft tissue trauma to the right knee.  

Private treatment reports from Green Clinic dated from October 2003 to November 2005 show that the Veteran reported right knee pain related to a fall in the service.  He was assessed with right knee pain and x-rays of the knee were reported to be essentially unremarkable.  A March 2005 magnetic resonance imaging (MRI) of the right knee reflects evidence of tears to the posterior horn-body of the medial meniscus and findings consistent with grade I-II chondromalacia patella.  In August 2005, the Veteran underwent an arthroscopic partial medial meniscectomy of the right knee.  The Veteran underwent follow-up treatment for his knee through November 2005.  

VA outpatient treatment reports dated from February 2006 to October 2006 show a report of right knee pain in February and April 2006.  He was assessed with osteoarthritis in April 2006.

At a March 2009 hearing before the Board, the Veteran testified that he was on night training during service and had climbed up a tree and subsequently fell out of the tree and hit his left shoulder and right knee.  He reported that he continues to suffer from right knee symptomatology.  

In a May 2009 statement, Dr. Finley indicated that the Veteran's service medical records show that he injured his right knee and was treated for complaints related to his right knee in service.  Dr. Finley noted that the Veteran related his right knee problems to his injury in service and the findings were consistent with a chronic injury currently present.  Dr. Finley opined that the Veteran's right knee injury was related to a service injury.  

At a November 2009 VA examination, the examiner reviewed the claims file and following a physical examination diagnosed the Veteran with degenerative disease of the right knee.  The examiner opined that the Veteran's degenerative disease of the right knee was not at least as likely as not related to active service.  The examiner's rationale was that there is no evidence of chronic or recurrent right knee complaints in service and no record of orthopedic complaints until 2005.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right knee disability.

The Board acknowledges that the Veteran is competent to report that he incurred a right knee injury in service and has continued to experience right knee symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed right knee problems during service, and has continued to experience those symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have right knee problems since service are credible.

However, the Veteran's opinion is insufficient to provide the requisite etiology of the right knee disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his right knee disability being related to his active service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

While Dr. Finley opined that the Veteran's chronic right knee complaints should be considered a service related injury, the Board finds the VA examination performed in November 2009 to be more probative as to the etiology of the Veteran's current right knee disability.  The examiner reviewed the entire claims file, provided a rationale to support the opinion, and considered the lack of orthopedic complaints for many years following active service, something Dr. Finely did not discuss.  Although the Board is not questioning the competence of the Dr. Finley, the Board also notes that the opinion of Dr. Finley is not entitled to more weight merely because he treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a right knee disability is also evidence that weighs against the Veteran's claim.

Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the right knee manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  

Consequently, the Board finds that service connection is not warranted because the preponderance of the medical evidence of record is against a finding that a right knee disability is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

The Veteran claims that a left shoulder disability is related to his active service.  

The available service medical records show a report of left shoulder pain in June 1983.  The Veteran indicated that he reinjured his shoulder two days prior to the entry.  He was assessed with muscle strain.  

Private treatment reports from Green Clinic dated from October 2003 to November 2005 show a report of left shoulder pain related to a fall out of a tree in service in February 2005.  The Veteran was assessed with left shoulder pain.  X-rays of the left shoulder were noted to be essentially negative.

VA outpatient treatment reports dated from February 2006 to October 2006 show a report of long-standing left shoulder joint pain in October 2006.

At a March 2009 hearing before the Board, the Veteran testified that he was on night training during service and had climbed up a tree and fell out of the tree and hit his left shoulder and right knee.  He reported that he continued to suffer from left shoulder symptomatology.  

In a May 2009 statement, Dr. Finley indicated that the Veteran's service medical records show that he injured his left shoulder and was treated for complaints related to his left shoulder in service and had problems since that time.  Dr. Finley noted that the Veteran related his left shoulder problems to his injury in service and the findings were consistent with a chronic injury currently present.  Dr. Finley opined that the Veteran's left shoulder injury was related to a service injury.  

At a November 2009 VA examination, following a review of the claims file and a physical examination, the examiner diagnosed the Veteran with left shoulder strain.  The examiner opined that the left shoulder strain was not at least as likely related to active service.  The examiner's rationale was that there is no evidence that a left shoulder complaint was chronic or recurrent during active service.  Moreover, there was no record of orthopedic complaints until 2005.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left shoulder disability.

The Board acknowledges that the Veteran is competent to report that he incurred a left shoulder injury in service and has continued to experience left shoulder symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed left shoulder problems during service, and has continued to experience those symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have left shoulder problems since service are credible.

However, the Veteran's opinion is insufficient to provide the requisite etiology of the left shoulder disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his left shoulder disability being related to his active service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

While Dr. Finley opined that the Veteran's chronic left shoulder complaints should be considered a service related injury, the Board finds the VA examination performed in November 2009 to be more probative as to the etiology of the Veteran's current left shoulder disability.  The examiner reviewed the entire claims file, provided a rationale to support the opinion, and considered the lack of orthopedic complaints for many years following active service, something Dr. Finely did not discuss.  Although the Board is not questioning the competence of the Dr. Finley, the Board also notes that the opinion of Dr. Finley is not entitled to more weight merely because he treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a left shoulder disability is also evidence that weighs against the Veteran's claim.

Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the left shoulder manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  

Consequently, the Board finds that service connection is not warranted because the preponderance of the medical evidence of record is against a finding that a left shoulder disability is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left shoulder disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left shoulder disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims of entitlement to service connection for bilateral hearing loss and tinnitus can be reached.  

The Board remanded the Veteran's claims of entitlement to service connection for hearing loss and tinnitus to obtain a VA examination and etiology opinion.  The Veteran was afforded a VA examination in October 2010 at which time the examiner diagnosed the Veteran with hearing loss and tinnitus.  The examiner was requested to provide several etiology opinions.  However, the examiner indicated that there was insufficient evidence available to render a medical opinion regarding the relationship of the Veteran's hearing loss to active service, its etiology, or any aggravation of the pre-existing loss in the right ear at 3000 Hertz without resort to speculation and that there was insufficient information available to render an opinion as to the etiology of the currently reported tinnitus without resorting to speculation.  

Opinions that an opinion cannot be offered without resort to speculation amount to nonevidence, neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 (2011).  Such statements from physicians are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, another etiology opinion should be obtained to properly adjudicate the remaining claims on appeal.  

VA outpatient treatment records dated through October 2006 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after October 2006 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since October 2006.  If the Veteran identifies any other pertinent treatment records those records should also be obtained.  

2.  Schedule the Veteran for a VA audiology examination with an examiner who has not previously examined the Veteran.  The examiner should review the claims file and note that review in the report.  The examiner should provide a complete rationale for all opinions provided.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of hearing loss and tinnitus since service.  The examiner should reconcile any opinion reached with the April 2009 private opinion that the Veteran's hearing loss and tinnitus are related to his position as a signal operator in service where he was exposed to loud noises and high-frequency noise.  The examiner should specifically opine as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss and tinnitus are related to the Veteran's active service, including his exposure to artillery fire while working as a drill sergeant for many years, or to the hard fall that he took in June 1980 when he lost consciousness.

b)  Is there clear and convincing evidence that hearing loss pre-existed service?  If so, is it at least as likely as not (50 percent probability or greater) that any hearing loss was aggravated or permanently worsened beyond its natural progression during service.

c)  If the Veteran's current hearing loss and tinnitus are more likely attributable to factors unrelated to his active service, the examiner should specifically so state.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


